LANSING, Judge
(concurring in part and dissenting in part).
I concur in the majority opinion except on the issue of whether the letters sent to Voigt Lenmark constitute a valid claim against Catherine Lenmark’s estate. Although Voigt Lenmark was the personal representative for the estate, the letters were not sent to him in that capacity. The letters were addressed to him individually and related to his personal obligation on the notes. The letters did not refer to Catherine Lenmark or her estate. In Peterson v. Marston, 362 N.W.2d 309 (Minn.1985), the letter deemed to be sufficient for purposes of Minn.Stat. § 524.3-804 was “expressly written in response to the published notice to make claims and [was] expressly concerned [with] turning in debts to the estate in 4 months.” Id. at 312. That the letters were received by Voigt Lenmark during the notice period of Catherine Len-mark’s estate claims was only fortuity. To permit these letters to constitute a claim introduces the mischief warned against by the dissent in the Peterson case. See id. at 314 (Simonett, J. dissenting).
Nor do I believe that Minn.Stat. § 524.3-803 (c)(1) operates to remedy the inadequacy of notice. Although the notice requirement would not affect “any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate,” the Lenmarks held their mortgaged property in joint tenancy and upon Catherine Len-mark’s death in August, 1985, Voigt Len-mark, as the survivor, held absolute fee title to the property. This action is not an enforcement of a mortgage against property of the estate.